 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TOM MARK FRANKS,                                 Case No. 1:18-cv-00385-DAD-JDP

12                       Petitioner,                   FINDINGS AND RECOMMENDATIONS
                                                       THAT PETITION FOR WRIT OF HABEAS
13           v.                                        CORPUS BE DENIED

14    M.E. SPEARMAN,                                   ECF NO. 1

15                       Respondent.
16

17          Petitioner Tom Mark Franks, a state prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2254. Petitioner contends that his trial counsel provided ineffective

19   assistance. However, he has not shown that he suffered prejudice as a result of his counsel’s

20   alleged errors. We therefore recommend that the court deny the petition.

21   I.     Background

22          Petitioner is incarcerated pursuant to the judgment of the Stanislaus County Superior

23   Court, Case No. 1444611. A jury acquitted petitioner of second-degree murder for the death of

24   Jacqueline Miller but convicted him of the lesser included offense of voluntary manslaughter and

25   found applicable the firearm-use enhancement. The trial court sentenced petitioner to an

26   aggregate term of thirty-nine years in prison.

27

28
                                                      1
 1          We set forth below the facts of the underlying offenses, as stated by the California Court

 2   of Appeal, Fifth District (“Court of Appeal”). A presumption of correctness applies to these

 3   facts. See 28 U.S.C. § 2254(e)(1); Crittenden v. Chappell, 804 F.3d 998, 1010-11 (9th Cir. 2015).

 4                         A. The shooting.
 5                         On May 4, 2012, Jacqueline (Dotty) Millan was shot in her
                   head. The shooting occurred near a house on Vernon Avenue in
 6                 Modesto which Jacqueline was renovating with appellant. There
                   was no evidence of gun powder around Jacqueline’s wound,
 7                 indicating it was not a close-range shot. There was no exit wound.
                   The bullet wound was approximately one centimeter in size. The
 8                 bullet struck her skull and shattered into several pieces, making it
                   impossible to determine its caliber. Based on the size of the entry
 9                 wound, a deputy believed a small handgun could have been used to
                   shoot her. She was declared brain dead on May 7, 2012.
10
                           B. The neighbor’s testimony.
11

12                          Floriberto Aguilar saw Jacqueline in the early evening of the
                   shooting. She was walking towards the Vernon house, which was
13                 two houses from his residence. Aguilar went inside his residence
                   and opened a window. He could hear Jacqueline arguing with
14                 appellant, recognizing their voices from past encounters.
                   Jacqueline was accusing appellant of cheating on her. Aguilar knew
15
                   appellant was Jacqueline’s boyfriend. The arguing lasted 20 or 30
16                 minutes. He called 911 when it intensified.
                            After calling authorities, Aguilar poked his head out his
17                 window. It was dark outside. He saw Jacqueline’s silhouette as she
                   stood outside, and he did not see anyone else. He pulled his head
18                 back inside and continued to hear Jacqueline arguing with
                   appellant. After some time, appellant was quiet for three to five
19
                   minutes. At some point Aguilar saw a “tall, skinny male” run out
20                 of a nearby alley. This person turned and ran down the street in
                   Jacqueline’s general direction. Aguilar did not believe the skinny
21                 male was appellant. Aguilar then heard three shots and sounds of
                   someone running away. He described the shots as if coming from
22                 “a little toy cap gun” which made a “popping noise.” Aguilar
                   called 911 again and reported the shots fired. He looked out his
23
                   window and saw two vehicles parked in the street. Aguilar could
24                 see a man was in one of the vehicles. Aguilar exited his house and
                   found Jacqueline lying on the ground, severely injured but still
25                 conscious.
26                         C. Appellant’s initial statements.
27
                          Sheriff’s deputies arrived at the shooting scene at
28                 approximately 10:00 p.m. and conducted a search of the area. Later

                                                      2
 1   that night, deputies established a perimeter around the Vernon
     house. Following commands from deputies, appellant exited the
 2   rear of that house. He was taken into custody and transported to a
     sheriff’s station. Sometime after 11:25 p.m. that night, a deputy
 3   administered a gunshot residue test on appellant’s hands which was
     negative. The lack of gunshot residue either indicated appellant did
 4   not fire a gun, he fired a gun but no particles were deposited on the
     areas which were sampled for testing, he fired a gun and no residue
 5   was left on his hands, or any deposited residue was removed by the
     time the samples were collected.
 6            Deputies conducted a general search around the crime
     scene, and searched the Vernon residence and a neighboring storage
 7   shed. No gun or ammunition was located. No spent shell casings
     were located. In the shed, a gun holster was located, which
 8   appeared very worn. The holster was designed to hold a compact-
     sized gun, possibly having a two- or three-inch barrel. Deputies
 9   were unable to search a burned-out detached garage located at the
     Vernon house due to its structural unsoundness. Deputies also did
10   not search two septic tanks on the property which were not sealed
     but were covered with plywood. Based on the covering, a deputy
11   opined at trial that someone could have tossed something into a
     septic tank.
12            At the sheriff’s office, appellant told deputies he had been
     sleeping in the Vernon house when the shooting occurred. He said
13   he had been at Jacqueline’s residence earlier in the evening,
14   identifying himself as her “off and on” boyfriend of 27 years, and
     her live-in boyfriend over the last year. He denied arguing with
15   Jacqueline that night and said he was asleep when any arguing
     occurred. He said he was oblivious to what happened outside. He
16   claimed to have not heard any of the shots, sirens or noises.
     Appellant then said he had an earlier argument with Jacqueline that
17   day at another location, and he had been drinking earlier. He
18   claimed to have gone to the Vernon house alone and passed out
     from too much alcohol.
19            When shown the gun holster from the shed, appellant said
     he did not know anything about it and claimed somebody was
20   setting him up. He later admitted that everything in the shed
     belonged to him. He opined it was Steve Millan, Jacqueline’s
21
     estranged husband, who hurt Jacqueline. Appellant was confronted
22   with Aguilar’s statements that appellant was heard arguing with
     Jacqueline before the shots. Appellant continued to deny having
23   any argument with her outside the Vernon house. He showed very
     little emotion upon hearing that Jacqueline was not doing well and
24   would probably not live.
25          D. Appellant changes his story.
26           Several days later, after being placed into jail, appellant
     asked to speak again with a deputy. In the subsequent interview,
27   appellant changed his story regarding the night of the shooting. He
     said he returned to the Vernon house and Jacqueline arrived shortly
28
                                       3
 1   thereafter, banging on the door. She accused him of having an affair
     and cheating on her. The argument escalated and became physical.
 2   He said Jacqueline swung at him on the front porch. He gave her a
     bear hug and they moved to the front yard. He said “all of a sudden
 3   a gun comes out of nowhere.” He had no idea where the gun came
     from. A single shot occurred. He let go of Jacqueline, walked back
 4   inside the Vernon house and fell asleep. He said he did not check
     on Jacqueline’s well-being because he was in shock, blacked out,
 5   and did not know what happened. When asked why he lied during
     his first interview, appellant said he did not know, he was in shock,
 6   and he did not know what occurred.

 7         E. Evidence of appellant’s prior acts committed against
     Jacqueline.
 8
              The son of Steve and Jacqueline, Aaron Millan, told the jury
 9   that appellant and Jacqueline argued a lot. Aaron recalled a fishing
     trip during which appellant and Jacqueline got into an argument,
10
     and appellant pushed her. Police were called and she complained
11   about her chest hurting.
              On another day in April 2012, appellant and Jacqueline had
12   an argument and he tried to set fire to an attic of a house they were
     renovating. Appellant lit newspaper and began to climb a ladder to
13   the attic. Aaron knocked the newspaper from appellant’s hand, and
     the argument continued. Appellant left the area. Jacqueline
14
     complained of chest pain and she showed Aaron a handprint on her
15   chest, which Aaron photographed. Later that night, appellant went
     to Jacqueline’s residence and began yelling outside. Appellant held
16   a brick in his hand, which he threw at Jacqueline’s front door,
     causing some damage.
17            On another day, Aaron witnessed appellant burning a pile of
18   clothes in their backyard. Aaron also knew the garage at the
     Vernon house caught on fire when Aaron and Jacqueline were not
19   there.
              April Rodrigues, a friend of Jacqueline, recalled an incident
20   when appellant and Jacqueline got into an argument. Appellant
     started swinging at Jacqueline, who swung back. Rodrigues
21   described him as “going nutty” and he hit and kicked at Jacqueline.
22   Appellant said he was going to kill Jacqueline, called her a stupid
     bitch, and told Rodrigues to get out of the way or he would hit her.
23   Appellant left before police arrived.

24          F. Arson investigation.

25           On April 8, 2012, fire captain and arson investigator
     Alfonso Zamora investigated a fire to the garage at 1605 Vernon
26   Avenue in Modesto. He determined arson was the cause. He
     interviewed Jacqueline at her residence. Zamora saw articles of
27
     burnt clothing in the driveway. Zamora also interviewed appellant,
28   who said Jacqueline burnt the clothes because she was mad at him
                                        4
 1                  for cheating on her. Appellant denied any knowledge of the garage
                    fire at the Vernon house and denied starting it. Appellant, however,
 2                  admitted to Zamora that the night before the garage fire occurred,
 3                  appellant had lit a piece of paper on fire, but denied trying to burn
                    anything down.
 4
                             G. Steve Millan’s whereabouts during the shooting.
 5
                             Aaron testified he was home with Jacqueline on the day she
 6                  was shot. Aaron testified that his father, Steve, was not home that
                    day and had not been home for a while.
 7                           Steve testified he and Jacqueline had been married for 13
                    years but they were separated. Steve believed Jacqueline knew
 8                  their relationship was over. He denied ever being violent towards
                    her, and said he does not own a gun. He worked as a long-haul
 9                  truck driver and was not home for long periods of time. He
                    testified he had been away for approximately three months when
10                  the shooting occurred. He was off-duty from work from April 30
                    through May 4, 2012. On the day of the shooting, he testified he
11                  was in Ontario, California, staying in his truck. Evidence was
                    introduced at trial showing he made a cash transaction in Ontario,
12                  California on the day of Jacqueline’s shooting.
                             Steve became aware of appellant approximately eight
13                  months before Jacqueline’s death. Steve knew Jacqueline was
                    having an affair with appellant. In December, before the shooting,
14                  Steve spoke with appellant on the telephone. Appellant threatened
                    to blow up Steve’s truck, burn down Steve’s house, and “torch the
15                  cars.”
16   ECF No. 14-10 at 2-7.
17   II.    Discussion
18          A federal court may grant habeas relief when a petitioner shows that his custody violates
19   federal law. See 28 U.S.C. §§ 2241(a), (c)(3), 2254(a); Williams v. Taylor, 529 U.S. 362, 374-75
20   (2000). Section 2254 of Title 28, as amended by the Antiterrorism and Effective Death Penalty
21   Act of 1996 (“AEDPA”), governs a state prisoner’s habeas petition. See § 2254; Harrington v.
22   Richter, 562 U.S. 86, 97 (2011); Woodford v. Garceau, 538 U.S. 202, 206-08 (2003). In a § 2254
23   proceeding, a federal court examines the decision of the last state court that issued a reasoned
24   opinion on petitioner’s habeas claims. See Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). The
25   standard that governs the federal court’s habeas review depends on whether the state court
26   decided petitioner’s claims on the merits.
27

28
                                                       5
 1          When a state court has adjudicated a petitioner’s claims on the merits, a federal court

 2   reviews the state court’s decision under the deferential standard of § 2254(d). Section 2254(d)

 3   precludes a federal court from granting habeas relief unless a state court’s decision is (1) contrary

 4   to clearly established federal law, (2) a result of an unreasonable application of such law, or

 5   (3) based on an unreasonable determination of facts. See § 2254(d); Murray v. Schriro, 882 F.3d

 6   778, 801 (9th Cir. 2018). A state court’s decision is contrary to clearly established federal law if

 7   it reaches a conclusion “opposite to” a holding of the United States Supreme Court or a

 8   conclusion that differs from the Supreme Court’s precedent on “materially indistinguishable

 9   facts.” Soto v. Ryan, 760 F.3d 947, 957 (9th Cir. 2014) (citation omitted). The state court’s

10   decision unreasonably applies clearly established federal law when the decision has “no

11   reasonable basis.” Cullen v. Pinholster, 563 U.S. 170, 188 (2011). An unreasonable

12   determination of facts occurs when a federal court is “convinced that an appellate panel, applying

13   the normal standards of appellate review, could not reasonably conclude that the finding is

14   supported by the record.” Loher v. Thomas, 825 F.3d 1103, 1112 (9th Cir. 2016). A federal

15   habeas court has an obligation to consider arguments or theories that “could have supported a

16   state court’s decision.” See Sexton v. Beaudreaux, 138 S. Ct. 2555, 2557 (2018) (quoting Richter,

17   562 U.S. at 102). One rule applies to all state prisoners’ petitions decided on the merits: the

18   petitioner must show that the state court’s decision is “so lacking in justification that there was an

19   error well understood and comprehended in existing law beyond any possibility for fairminded

20   disagreement.” Richter, 562 U.S. at 103.
21          Even when a state court does not explicitly address a petitioner’s claims on the merits, a

22   § 2254 petitioner still must satisfy a demanding standard to obtain habeas relief. When a state

23   court gives no reason for denying a petitioner’s habeas claim, a rebuttable presumption arises that

24   the state court adjudicated the claim on the merits under § 2254(d). See Richter, 562 U.S. at 99.

25   And a federal habeas court’s obligation to consider arguments or theories that could support a

26   state court’s decision extends to state-court decisions that offer no reasoning at all. See Sexton,
27   138 S. Ct. at 2557.

28
                                                        6
 1          If a state court denies a petitioner’s habeas claim solely on a procedural ground, then

 2   § 2254(d)’s deferential standard does not apply. See Visciotti v. Martel, 862 F.3d 749, 760 (9th

 3   Cir. 2016). However, if the state court’s decision relies on a state procedural rule that is “firmly

 4   established and regularly followed,” the petitioner has procedurally defaulted on his claim and

 5   cannot pursue habeas relief in federal court unless he shows that the federal court should excuse

 6   his procedural default. See Johnson v. Lee, 136 S. Ct. 1802, 1804 (2016); accord Runningeagle v.

 7   Ryan, 825 F.3d 970, 978-79 (9th Cir. 2016). If the petitioner has not pursued his habeas claim in

 8   state court at all, the claim is subject to dismissal for failure to exhaust state-court remedies. See

 9   Murray v. Schriro, 882 F.3d 778, 807 (9th Cir. 2018).

10          If obtaining habeas relief under § 2254 is difficult, “that is because it was meant to be.”

11   Richter, 562 U.S. at 102. As the Supreme Court has explained, federal habeas review “disturbs

12   the State’s significant interest in repose for concluded litigation, denies society the right to punish

13   some admitted offenders, and intrudes on state sovereignty to a degree matched by few exercises

14   of federal judicial authority.” Id. at 103 (citation omitted). The federal court’s habeas review

15   serves as a “guard against extreme malfunctions in the state criminal justice systems, not a

16   substitute for ordinary error correction through appeal.” Id. at 102-03 (emphasis added).

17          Here, petitioner raises two habeas claims1: (1) petitioner received ineffective assistance of

18   counsel because his trial counsel failed “to investigate the [plausible] defense theory that the

19   husband Steve committed the murder or had it done”; and (2) petitioner received ineffective

20   assistance of counsel because his trial counsel “failed to investigate, as he promised the Judge he
21   would in a [Marsden] Motion, my suicide attempt and how it related to my last police interview.”

22   ECF No. 1 at 23. The Stanislaus County Superior Court rejected both claims on the merits in a

23

24   1
       As a basis to support his ineffective assistance claims, petitioner states that “the evidence was
     weak.” ECF No. 1 at 5. This conclusory statement is insufficiently developed to constitute a
25   stand-alone sufficiency-of-the-evidence claim. See Habeas R. 2 (providing that the petition must
26   “specify all grounds for relief available to the petitioner,” “state the facts supporting each
     ground,” “state the relief requested,” and “be signed under penalty of perjury,” among other
27   requirements); Ind. Towers of Washington v. Washington, 350 F.3d 925,
     929-30 (9th Cir. 2003) (holding that bare assertion of an issue does not preserve a claim; “We
28   require contentions to be accompanied by reasons.”).
                                                          7
 1   reasoned opinion.2 ECF No. 14-12. The Court of Appeal and the California Supreme Court

 2   summarily denied review. ECF No. 14-14; ECF No. 14-16.

 3          Both claims of ineffective assistance of counsel are governed by the same standard: A

 4   “doubly” deferential standard governs a habeas petitioner’s claim of ineffective assistance of

 5   counsel. See Richter, 562 U.S. at 105. On direct appeal, the two-step inquiry from Strickland v.

 6   Washington guides the analysis for an ineffective-assistance-of-counsel claim. See 466 U.S. 668,

 7   687 (1984). Under Strickland, a criminal defendant first must show a deficiency in performance

 8   by counsel that is “so serious that counsel was not functioning as the counsel guaranteed the

 9   defendant by the Sixth Amendment.” Id. Second, the defendant must show that the deficient

10   performance caused him prejudice; this requires him to show “that counsel’s errors were so

11   serious as to deprive [the petitioner] of a fair trial.” Id. On habeas review, the Strickland

12   requirements become even more deferential since they are coupled with § 2254(d)’s fairminded

13   jurist standard: the question becomes “whether there is any reasonable argument that counsel

14   satisfied Strickland’s deferential standard.” Richter, 562 U.S. at 105 (emphasis added). That is,

15   if there is even one reasonable argument that counsel did not violate the Strickland standard—

16   even if the state court has not identified the argument—the petitioner cannot obtain habeas relief.

17   See id. at 106.

18          a. Failure to Investigate the Victim’s Husband

19          Petitioner argues that his trial attorney’s failure to investigate the theory that the victim’s

20   husband committed the murder constituted ineffective assistance of counsel. Petitioner alleges

21   that the husband “had motive, opportunity, no alibi, phone records showing an argument [with the

22   victim], and a [neighbor] friend of his spying on the lovers for him.” ECF No. 1 at 23. Petitioner

23   further alleges that his attorney commenced investigations into the husband—such as drafting a

24   subpoena for the husband’s phone records and looking into whether the husband had a gun—but

25   2
       The superior court also found that the claims were procedurally defaulted. ECF No. 14-12.
26   Assuming petitioner could not meet one of the exceptions excusing procedural default, federal
     review would have therefore been precluded. See Martinez v. Ryan, 132 S. Ct. 1309, 1316
27   (2012). However, procedural default is an affirmative defense, see Bennett v. Mueller, 322 F.3d
     573, 586 (9th Cir. 2003), and defendant failed to raise it here, resulting in waiver, see Vang v.
28   Nevada, 329 F.3d 1069, 1073 (9th Cir. 2003).
                                                       8
 1   ultimately failed to obtain this evidence, depriving petitioner of support for a third-party-

 2   culpability theory. Id.

 3           Petitioner’s argument fails to meet the exacting Richter standard. Even if petitioner could

 4   satisfy Strickland’s performance prong—a dubious proposition given its low bar—he patently

 5   fails to establish prejudice. As stated in the summary of facts, evidence at trial demonstrated that

 6   the victim’s husband was out of town when the victim died. Thus, even if defense counsel

 7   investigated whether the husband owned a gun or subpoenaed his telephone records, such

 8   information would have provided little support for petitioner’s theory.

 9           b. Failure to Investigate Petitioner’s Suicide Attempt

10           Petitioner argues that his trial attorney’s failure to investigate petitioner’s suicide attempt

11   and its implications for petitioner’s final police interview3—in which he changed his story and

12   admitted arguing with petitioner immediately before her death as well the presence of a gun—

13   constituted ineffective assistance of counsel. Petitioner alleges that his attorney believed “it was

14   necessary to look into the suicide [attempt], but he never did.” ECF No. 1 at 23. Petitioner

15   attaches a jail-incident report to his petition that describes the suicide attempt. Id. at 27.

16           Petitioner’s second claim fails for the same reason as the first: He cannot establish

17   prejudice. Petitioner fails to explain—or even speculate—what would have happened differently

18   if his attorney had investigated the suicide attempt. But even if he had, it is difficult to

19   understand how a suicide attempt on June 23, 2012, bears on the final interview he had with

20   police on approximately May 7, 2012.

21   III.    Certificate of Appealability
22           A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

23   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

24   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254 Cases

25   requires a district court to issue or deny a certificate of appealability when entering a final order

26
27   3
       As summarized in the Court of Appeal’s statement of facts, petitioner’s initial police interview
     occurred soon after petitioner was taken into custody on May 5, 2012. See 14-10 at 4. The final
28   interview occurred on approximately May 7, 2012. ECF No. 14-1 at 59.
                                                       9
 1   adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d

 2   1268, 1270 (9th Cir. 1997). A certificate of appealability will not issue unless a petitioner makes

 3   “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This

 4   standard requires the petitioner to show that “jurists of reason could disagree with the district

 5   court’s resolution of his constitutional claims or that jurists could conclude the issues presented

 6   are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord

 7   Slack v. McDaniel, 529 U.S. 473, 484 (2000).

 8            Here, petitioner has not made a substantial showing of the denial of a constitutional right.

 9   Thus, the court should decline to issue a certificate of appealability.

10   IV.      Findings and Recommendations
11            We recommend that the court deny the petition for a writ of habeas corpus, ECF No. 1,

12   and decline to issue a certificate of appealability.

13            These findings and recommendations are submitted to the U.S. District Court Judge

14   presiding over this case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of

15   Practice for the United States District Court, Eastern District of California. Within fourteen days

16   of the service of the findings and recommendations, petitioner may file written objections to the

17   findings and recommendations with the court and serve a copy on all parties. That document

18   must be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The

19   District Judge will then review the findings and recommendations under 28 U.S.C.

20   § 636(b)(1)(C).
21

22
     IT IS SO ORDERED.
23

24   Dated:      July 16, 2019
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                            10
